Citation Nr: 0011101	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-13 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 RO decision which 
denied an increase in a 20 percent rating for a right knee 
disability.  A personal hearing at the RO was held in May 
1995.  The veteran canceled a Board hearing scheduled for 
December 1999.

In an August 1999 written presentation, the veteran's 
representative appeared to be raising a claim for entitlement 
to a total disability compensation rating based on individual 
unemployability.  As this issue has not been adjudicated by 
the RO, it is not in appellate status, and will not be 
addressed by the Board.  Such issue is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

The veteran's service-connected right knee disability, 
including Osgood-Schlatter disease of the tibial tubercle, is 
productive of no instability, and range of motion of the 
right knee is 0 degrees of extension to 90 degrees of 
flexion.  The condition includes a small fragment from the 
tibial tubercle, and overall impairment does not exceed that 
for malunion of the tibia with moderate knee impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.71a, Codes 5257, 5260, 
5261, 5262 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1943 to April 
1946.  A review of his service medical records reveals that 
an October 1945 X-ray showed an irregularity of the right 
tibial tubercle and ossification in the patellar ligament.  
In November 1945, the veteran was seen complaining of aching 
in the right knee joint.  The examiner noted enlargement and 
tenderness of the right tibial tuberosity.  Later records 
show a history of Osgood-Schlatter disease with chronic 
bursitis.  No functional disability was noted.  On separation 
examination in April 1946, no musculoskeletal defects were 
noted.  

During a January 1947 orthopedic examination, the veteran 
gave a history of injuring his right knee in 1943 and in 
1945.  He reported that his right knee discomfort made long 
distance walking and severe manual labor difficult.  X-rays 
of the right knee revealed fragmentation and slight 
enlargement of the tibial tubercle due to former Osgood-
Schlatter disease.  

In a March 1947 decision, the RO granted service connection 
for old Osgood-Schlatter disease of the right tibial tubercle 
with enlargement of the tibial tubercle and fragmentation, 
with a 10 percent rating.  

Over the years since then the veteran has received episodic 
examination and treatment for right knee symptoms.  In a June 
1975 decision, the RO increased the evaluation for the right 
knee disability to 20 percent.  

In January 1994, the veteran's current claim for an increased 
rating for a right knee disability was received.

VA medical records from March 1995 show that the veteran 
received a series of physical therapy treatments for right 
knee problems.  The veteran reported favorable responses to 
treatment and 90 percent subjective pain relief.  He was 
subsequently discharged form physical therapy with goals met.  

A March 1995 VA orthopedic consultation report shows that the 
veteran reported right knee pain.  The examiner indicated 
that the right knee was entirely within normal limits.  It 
was noted that the veteran complained of pain with forced 
flexion.  No locking, ligamentous instability, or effusion 
was shown.  X-ray studies revealed no abnormalities of the 
right knee.  The examiner indicated that he could not 
ascertain a diagnosis of the right knee.  A VA medical record 
shows that on the following day, strength testing of the 
right lower extremity was limited by severe right knee pain 
and back pain.  The examiner determined that the structural 
integrity of the right knee was within normal limits and the 
veteran did not need knee bracing.  

During a May 1995 RO hearing, the veteran said that he wore a 
knee brace due to pain, numbness, and instability of his 
right knee.  

An October 1995 VA medical record shows that the veteran was 
seen with complaints of right knee pain.  Stable ligaments 
and good range of motion were noted.  No effusion was shown.  
The veteran requested physical therapy for his right knee 
symptoms.  

VA physical therapy records dated from October 1995 to 
November 1995 reveal that the veteran was seen for right knee 
pain.  It was noted that he had favorable responses following 
treatment.  He was discharged in November 1995 with resolved 
pain.  

A May 1996 VA medical record shows that the veteran reported 
continued right knee pain.  Range of motion of the right 
knee, in brace, was from 0 to 90 degrees.  

A VA medical record dated in November 1996 notes that the 
veteran was seen for follow-up for degenerative joint disease 
of the right knee.  Some swelling was noted.  The veteran 
reported pain in the knee at night, popping and increased 
pain with twisting.  Range of motion of the right knee was 
from 0 to 100 degrees.  No effusion was observed.  No 
anterior or posterior laxity was noted.  The diagnostic 
assessment was rule out meniscal disease.  

Right knee X-rays in November 1996 showed no fracture or 
joint space abnormality; there was a small bony fragment 
adjacent to the tibial tuberosity, and it was felt this might 
represent old Osgood-Schlatter disease.  A November 1996 VA 
magnetic resonance imaging (MRI) of the right knee revealed a 
tear in the posterior medial meniscus.  

Later medical records show treatment for a number of 
ailments, and the veteran occasionally complained of right 
knee pain.  A March 1997 VA medical record shows that he 
complained of right knee pain, worse with walking.  Range of 
motion of the right knee was 0 to 120 degrees.  Mild medial 
joint line tenderness was observed.  No ligamentous 
instability was noted.  The examiner noted the MRI showed 
some abnormality of the medial meniscus but no communication 
to the surface of the meniscus, and it was felt that right 
knee symptoms were not due to a meniscus tear.  It was 
further noted that X-ray studies of the right knee revealed 
no evidence of osteoarthritis.  The examiner suspected that 
despite the normal appearing X-ray, osteoarthritis was the 
likely cause of his symptoms.  

On VA examination in May 1997, the veteran related that he 
had pain in the right knee on prolonged walking.  He said 
that he had occasional swelling of the right knee.  No 
history of locking of the knee was reported.  It was noted 
that the veteran wore an elastic support on the right knee 
with plastic sidebars.  A small amount of fluid was noted, 
only when the right knee was in full extension.  A slight 
enlargement of tibial tuberosity that possibly indicated 
adolescent Osgood-Schlatter disease was shown.  No lateral 
instability was noted.  The veteran had pain in the lateral 
and posterior aspect of the right knee on rotation of the 
flexed knee.  Range of motion testing revealed right knee 
flexion of 100 degrees and extension of 0 degrees.  X-rays of 
both knees revealed only diffuse osteoporosis.  The diagnosis 
was history of torn medial meniscus of the right knee with 
some limitation of flexion.  

A June 1997 VA medical record shows that the veteran 
complained of right knee pain, including night pain.  It was 
noted the veteran was not interested in a total knee 
arthroplasty.  The examiner noted mild effusion and diffuse 
tenderness.  Ligament examination was within normal limits.  
The diagnostic assessment was early degenerative joint 
disease of the right knee.  

On VA examination in March 1998, the veteran said that he had 
occasional swelling and chronic pain of the right knee.  He 
related that he had locking and grinding of the right knee.  
The examiner noted that he had right knee pain with minor 
varus valgus maneuvers.  No ligament instability was noted.  
Mild supra-patellar and infra-patellar joint effusion was 
demonstrated.  Crepitus was noted with flexion and extension 
maneuvers.  Range of motion of the right knee was from 0 to 
90 degrees.  Marked pain with slight palpation of the infra-
patellar region of the right knee was shown.  The diagnoses 
concerning the right knee included synovitis, untreated 
avulsion fracture with fragment embedded in the quadriceps 
tendon, and torn medial meniscus.  The examiner noted that 
the earlier diagnosis of Osgood-Schlatter disease was more 
appropriately classified as an avulsion fracture.  

II.  Analysis

The veteran's claim for an increase in a 20 percent rating 
for a right knee disability (Osgood-Schlatter disease) is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Impairment of the tibia or fibula warrants a 20 percent 
rating when there is malunion with moderate knee or ankle 
disability, a 30 percent rating is warranted when there is 
malunion with marked knee or ankle disability.  38 C.F.R. 
§ 4.71a, Code 5262.  

Limitation of flexion of a knee is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  

Limitation of extension of a knee is rated 0 percent when 
limited by 5 degrees, 10 percent when limited by 10 degrees, 
and 20 percent when limited by 15 degrees.  38 C.F.R. § 
 4.71a, Code 5261.  

A 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 is provided for knee impairment, with recurrent 
subluxation or lateral instability, when slight in degree; a 
20 percent evaluation is provided when the impairment is 
moderate, and a 30 percent evaluation is provided when the 
impairment is severe.  

The recent medical evidence shows that the veteran has 
received periodic outpatient treatment for right knee pain.  
Physical therapy records from 1995 show that the veteran 
responded favorably to treatment and that his pain resolved.  
A 1997 VA examination reveals no lateral instability of the 
right knee and range of motion from 0 to 100 degrees.  The 
most recent VA examination in 1998 reveals mild effusion and 
crepitus in the right knee with no ligamentous instability.  
Range of motion of the right knee was from 0 to 90 degrees.  

The Board notes that some treatment records include a 
clinical impression of degenerative joint disease of the 
right knee.  However, other medical records and all X-ray 
studies are entirely negative for evidence of arthritis.  
Even if arthritis were confirmed by X-ray study, it would be 
rated based on limitation of motion (38 C.F.R. § 4.71a, Codes 
5003, 5010), and as explained below there is no basis for an 
increase in the current 20 percent rating based on limitation 
of motion.  An MRI suggests a torn medial meniscus of the 
right knee, although a subsequent clinical record indicates 
that a damaged meniscus is not the cause of the veteran's 
symptoms.  Even if the veteran has a torn meniscus and it is 
part of his service-connected right knee disability, the 
maximum rating under 38 C.F.R. § 4.71a, Code 5258, for a 
dilocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, is 20 percent.

The veteran does not qualify for an increased rating under 
Code 5257, because he has neither recurrent subluxation nor 
lateral instability.  Examinations show the right knee is 
stable, and not even a compensable rating is warranted under 
this code.  See 38 C.F.R. § 4.31.

With regard to Diagnostic Codes 5260 and 5261, at the recent 
VA examination range of motion of the right knee was from 0 
to 90 degrees.  Such findings do not warrant a compensable 
rating under either of these codes.  Even considering the 
effects of pain, there is no credible evidence that pain on 
use of the joint restricts motion to such an extent that an 
increased rating would be justified.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The RO has assigned the current 20 percent rating under Code 
5262 concerning impairment of the tibia.  The veteran's right 
knee Osgood-Schlatter disease includes a small bony fragment 
from the tibial tubercle.  It does not appear that this minor 
defect amounts to "malunion" of the tibia, but even assuming 
that it does, the overall right knee impairment is no more 
than moderate (taking into account such factors as the knee 
being stable and having only slight limitation of flexion), 
and such supports no more than a 20 percent rating under Code 
5262.  

As a higher rating is not warranted under any of the 
applicable diagnostic codes, the Board finds that an increase 
in the current 20 percent rating is not in order.  The 
preponderance of the evidence is against the claim for an 
increased rating for a right knee disability.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
an increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for a right knee disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

